         CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


JOHNATHAN BERNARD EDWARDS,                           Case No. 19‐CV‐2984 (PJS/LIB)

                     Petitioner,

v.                                                               ORDER

WILLIAM BOLIN,

                     Respondent.


       This matter is before the Court on petitioner Johnathan Bernard Edwards’s

request for rehearing, which this Court construes as a motion for relief from judgment

under Fed. R. Civ. P. 60(b). ECF No. 30. Edwards claims that, because he has had

problems with his mail at the institution at which he is incarcerated, he should now be

able to challenge a judgment that this Court entered five months ago and that Edwards

timely appealed to the Eighth Circuit four months ago, only to have the Eighth Circuit

dismiss his appeal after declining to issue a certificate of appealability. For the reasons

that follow, Edwards’s motion is denied.

       Edwards is serving a 240‐month sentence in state prison after being convicted of

first‐degree sex trafficking. Edwards filed a habeas petition under 28 U.S.C. § 2254 in

this Court, and on July 22, 2020, Magistrate Judge Leo I. Brisbois issued a report and

recommendation (“R&R”) recommending denial of Edwards’s petition. ECF No. 11.

Edwards did not object, and therefore this Court entered an order adopting the R&R on
         CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 2 of 8




August 17, 2020, and entered judgment on August 19, 2020. ECF Nos. 13, 14.

Unfortunately, however, this Court did not notice that the R&R had failed to address

whether a certificate of appealability should issue, and thus this Court’s order adopting

the R&R likewise failed to address the issue.

      Edwards appealed. ECF No. 15. After the Eighth Circuit remanded the case so

that this Court could determine whether a certificate of appealability should be issued,

this Court decided not to issue such a certificate on October 20, 2020. ECF No. 20. This

Court granted Edwards’s application to proceed in forma pauperis on appeal on

October 26, 2020. ECF No. 24. The Eighth Circuit then reviewed the merits of

Edwards’s appeal and, on December 8, 2020, declined to issue a certificate of

appealability and dismissed the appeal. ECF No. 28.

      Edwards now seeks “a rehearing for case number :0;19‐cv‐02984‐PJS.” ECF

No. 30 at 1. Edwards claims that there “was a problem beyond [his] control regarding

the mail” and that the “decision” was delayed in reaching him. Id. It appears that

Edwards is seeking a rehearing of the Eighth Circuit’s dismissal of his appeal. Edwards

explains that he could not file his request for rehearing within the 14‐day

period—presumably referring to the 14‐day deadline that Fed. R. App. P. 40(a)(1)

prescribes for filing a petition for panel rehearing—because he did not receive the




                                            -2-
         CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 3 of 8




Eighth Circuit’s December 8, 2020 order dismissing his appeal until December 30, 2020.

Id.

       If Edwards wants the Eighth Circuit to rehear his case—or if he wants the Eighth

Circuit to extend the time within which he can file a petition for rehearing—he must file

that request with the Eighth Circuit. This Court does not have authority to grant

rehearing of a decision of the Eighth Circuit or extend the deadline by which a party to

an Eighth Circuit case must file a petition for rehearing. Cf. Amarir v. Hill, No. C 04‐

5290 CRB (PR), 2008 WL 4193127, at *3 (N.D. Cal. Sept. 10, 2008) (“If plaintiff wishes to

reopen appellate review, a motion for reconsideration in the Ninth Circuit is the proper

means to do so, not a motion to vacate judgment here.”).

       If Edwards instead wants this Court to rehear this case, then in effect he is

moving for relief from judgment under Fed. R. Civ. P. 60(b). See United States v. Prater,

581 F. App’x 219, 220 (4th Cir. 2014) (construing motion to reconsider habeas petition as

Rule 60(b) motion); Stubbs v. Hunter, 806 F. Supp. 81, 82–83 (D.S.C. 1992) (noting request

for rehearing is construed as motion under either Rule 59(e) or Rule 60(b), depending

on when the motion is filed after entry of judgment). Edwards claims that his inability

to comply with filing deadlines was due to forces entirely outside of his control, and

therefore Rule 60(b)(6) is the most relevant provision.




                                            -3-
          CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 4 of 8




       Rule 60(b)(6) provides relief for failing to comply with a filing deadline under

“‘extraordinary circumstances’ suggesting that the party is faultless in the delay.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393–94 (1993)

(distinguishing Rule 60(b)(1), which covers missing a deadline due to the movant’s

negligence). Extraordinary circumstances “rarely occur in the habeas context.”

Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); see also Raymond v. United States, 933 F.3d

988, 991 (8th Cir. 2019) (listing “the risk of injustice to the parties” and “the risk of

undermining the public’s confidence in the judicial process” as factors for evaluating

Rule 60(b)(6) motions (quotations and citation omitted)).

       Rule 60(b) motions “must be made within a reasonable time,” Fed. R. Civ. P.

60(c)(1), which “is dependent on the particular facts of the case in question,” Watkins v.

Lundell, 169 F.3d 540, 544 (8th Cir. 1999). Courts “consider the movant’s reason for

delay and the existence of any prejudice to the opposing party when determining a

‘reasonable time.’” Schultz v. Com. First Fin., 24 F.3d 1023, 1025 (8th Cir. 1994).

       It is unclear which orders Edwards did not receive and therefore could not

respond to in a timely fashion, as Edwards just states that he has not received this

Court’s “recommendation.” ECF No. 30 at 1. Edwards’s motion refers to a

November 16, 2020 letter to the Clerk of Court, in which Edwards requested a copy of

the Court’s October 26, 2020 order. See id. (referring to letter docketed at ECF No. 25);



                                              -4-
           CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 5 of 8




ECF No. 25 (requesting “the RNR Report and Recommendation Patrick J. Schiltz filed

on 10/26/20”).1 But in the October 26, 2020 order, the Court granted Edwards’s request

to appeal in forma pauperis. ECF No. 24. Because that order granted Edwards the relief

that he sought, his Rule 60(b)(6) motion is denied insofar as it applies to the October 26,

2020 order.

       If Edwards is instead referring to Judge Brisbois’s July 22, 2020 R&R, or to this

Court’s August 17, 2020 order adopting the R&R, the Court denies his motion because it

was not “made within a reasonable time.” Fed. R. Civ. P. 60(c)(1).2 Edwards does not

provide any explanation—let alone a satisfactory explanation—for the months‐long

delay in filing his Rule 60(b)(6) motion. Cf. United States v. McAdory, No. 04‐186(3)

(JNE/JSM), 2011 WL 2580102, at *2 (D. Minn. June 29, 2011) (Rule 60(b)(6) motion was

untimely when grounds for motion were immediately apparent upon entry of orders,

yet the movant waited two years to file motion without any explanation for delay in

filing). Although Edwards did not object to the R&R,3 he did file a timely appeal of this


       1
       The Clerk of Court responded to Edwards’s letter on November 17, 2020 and
enclosed a copy of the October 26, 2020 order. ECF No. 26.
       2
        The same reasoning applies to the Court’s October 20, 2020 order declining to
issue a certificate of appealability. ECF No. 20. But nothing in Edwards’s Rule 60(b)(6)
motion appears to refer to that order.
       3
        Notably, Edwards’s Rule 60(b)(6) motion does not contend that he wanted to
object to the R&R but was unable to do so in a timely manner, nor does it provide any
                                                                           (continued...)

                                            -5-
           CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 6 of 8




Court’s order adopting the R&R. He signed his notice of appeal on September 15, 2020,

ECF No. 15 at 2, and thus he certainly knew of Judge Brisbois’s R&R and this Court’s

order adopting the R&R by that date. Knowing full well about any mail issues that had

delayed the R&R or the order adopting the R&R, Edwards did not inform the Court of

those mail issues or move for relief from the judgment. Instead, Edwards pursued an

appeal. Only after his appeal was dismissed—which occurred at least four months after

Edwards became aware of the alleged problems with his mail—did Edwards finally

inform the Court of his mail problems and seek relief. In other words, having lost his

appeal, Edwards now wants to use Rule 60(b)(6) to take a second bite at the apple.

       It is not reasonable for a litigant to wait to see whether his appeal will be

successful before seeking Rule 60(b)(6) relief on grounds that were readily apparent to

him before he even filed the appeal. The Court therefore finds that Edwards’s motion

was not filed “within a reasonable time” as required under Rule 60(c)(1). See United

States v. Cleaver, 319 F. App’x 728, 731 n.2 (10th Cir. 2009) (Rule 60(b)(6) motion was

likely untimely when the movant “waited two years to complain about his not getting

to file a reply, even though he knew immediately that he had not gotten that

opportunity, and because [the movant] pursued several post‐judgment motions and a

direct appeal before ever raising this procedural problem”); Fed. Land Bank of St. Louis v.


       3
       (...continued)
reason for concluding that the R&R is mistaken in some respect.

                                             -6-
            CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 7 of 8




Cupples Bros., 889 F.2d 764, 767 (8th Cir. 1989) (Rule 60(b) motion untimely when filed

ten weeks after judgment was affirmed on appeal and more than twelve months after

basis for motion arose); Salazar v. Knight, No. 06‐CV‐061‐JDT‐TAB, 2006 WL 8448417,

at *1 (S.D. Ind. Aug. 29, 2006) (Rule 60(b)(6) motion based on failure to receive the

government’s return to the order to show cause was untimely when filed seven weeks

after entry of judgment in the district court and one month after filing the notice of

appeal). For that reason, Edwards’s motion is denied.4

       Finally, Edwards asks for a copy of the R&R. The Clerk of Court is directed to

mail a copy of the R&R to Edwards.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      Edwards’s request for a rehearing [ECF No. 30] is DENIED.




       4
        “[T]he certificate [of appealability] requirement applies to an appeal from the
denial of a Rule 60(b) motion seeking to reopen a habeas case.” United States v. Lambros,
404 F.3d 1034, 1036 (8th Cir. 2005). The Court determines that Edwards has not made a
“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
Further, the Court does not find that the issues Edwards has raised “are debatable
among reasonable jurists,” and so the Court declines to issue a certificate of
appealability. See Garrett v. United States, 211 F.3d 1075, 1077 (8th Cir. 2000) (per curiam)
(quotations and citation omitted).

                                             -7-
          CASE 0:19-cv-02984-PJS-LIB Doc. 31 Filed 01/21/21 Page 8 of 8




     2.      Edwards’s request for a copy of Judge Brisbois’s R&R is GRANTED, and

             the Clerk of Court is directed to mail to Edwards one copy of Judge

             Brisbois’s July 22, 2020 R&R, docketed at ECF No. 11.

     3.      No certificate of appealability will issue.


Dated: January 21, 2021                       s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -8-
